Citation Nr: 1016167	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected chronic mechanical low back pain with 
underlying bulging disc and degenerative disc at L4-5 and L5-
S1 (low back disability), currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for the service-connected adjustment disorder with 
depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

According to the Veteran's DD Forms 214 located in the claims 
file, the Veteran served on active duty from April 1976 to 
March 1980, and from March 1982 to March 1994, with 3 years 
and 11 months of prior active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted an 
increased rating to 20 percent for the service-connected low 
back disability, effective from August 8, 2005; and, granted 
service connection with an initial 10 percent rating for 
adjustment disorder with depressed mood, effective from 
August 8, 2005.  

The Veteran's Notice of Disagreement with that decision was 
received at the RO in February 2006.  

While the appeal was pending, the RO issued a rating decision 
in November 2006 that increased the initial 10 percent rating 
for the service-connected adjustment disorder with depressed 
mood to 30 percent, effective from August 8, 2005, the 
effective date of service connection.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, 
the Board must consider whether there are distinct time 
periods during the entire appeal period where the Veteran's 
symptoms warrant different ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The November 2006 rating decision also determined that there 
was a clear and unmistakable error (CUE) in that portion of 
the January 2006 rating decision on appeal that assigned a 20 
percent rating for the service-connected low back disability.  
The November 2006 rating decision explained that a 20 percent 
rating was assigned in error because the Veteran did not meet 
the criteria for the assignment of that rating, and as such, 
the disability rating was reduced to the previously assigned 
10 percent rating.  In light of the foregoing, the issue for 
the Board's consideration on appeal at this juncture is 
whether a disability rating in excess of 10 percent is 
warranted for the service-connected low back disability, as 
styled on the cover page of this remand.  

The RO issued a Statement of the Case (SOC) in November 2006.  
The Veteran perfected his appeal with the submission of a 
timely substantive appeal (VA Form 9), which was received at 
the RO in December 2006.  In his substantive appeal, the 
Veteran raised the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  

The  issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it referred to the AOJ for 
appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks higher disability ratings for the service-
connected low back disability and the service-connected 
adjustment disorder with depressed mood.  

The claims folder includes a copy of a decision awarding the 
Veteran Social Security disability benefits based on his back 
disability.  However, the RO did not obtain the medical 
records upon which the award is based.  These records, to the 
extent available, should be obtained and associated with the 
claims file.  Once VA is put on notice that the Veteran is in 
receipt of such benefits, VA has a duty to assist the 
claimant by obtaining these records.  Woods v. Gober, 14 Vet. 
App. 214, 221-22 (2000) citing Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In addition, the most recent medical evidence of record in 
the claims file with respect to the claims on appeal is dated 
nearly five years ago.  In the substantive appeal, the 
Veteran reported that his conditions were worse.  As such, 
new VA examinations should be accomplished to determine the 
current nature, extent, and severity of the service-connected 
low back and adjustment disorder with depressive mood 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim for 
disability benefits by the Veteran 
including the medical records that Social 
Security relied upon in determining any 
award of benefits and subsequent 
readjudications.  These records should be 
associated with the claims file.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
low back disability and adjustment 
disorder with depressed mood, since 
December 2005 not already associated with 
the claims file.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
lumbar spine disability in terms of the 
Rating Schedule.  All indicated tests, 
including X-ray, magnetic resonance 
imaging (MRI) if indicated, and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically indicate if muscle 
spasm is present on examination, and if 
so, whether it is severe enough to result 
in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  The 
examiner should also indicate if the 
Veteran's low back disability is 
productive of incapacitating episodes as 
described in the rating schedule, and if 
so, determine the frequency of any 
incapacitating episodes.  The examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the back in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent the lumbar spine disability 
exhibits weakened movement, excess 
fatigability, incoordination, and/or 
ankylosis.  These determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also portray the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also determine whether 
the Veteran's service-connected back 
disability is productive of any 
associated neurologic abnormalities, 
including in the lower extremities and 
bowel or bladder impairment and, if so, 
the level of severity.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of the service-connected 
chronic adjustment disorder with 
depressed mood in terms of the rating 
schedule.  The examiner should describe 
the nature and severity of all symptoms 
of the Veteran's adjustment disorder, and 
comment on their impact on his social and 
occupational functioning.  All subjective 
symptoms and objective findings should be 
noted in the examination report.  Both a 
multi-axial diagnosis and a Global 
Assessment of Functioning (GAF) score 
should be provided, with an explanation 
of what the GAF score represents.  The 
examiner should explain the rationale for 
all opinions given.

5.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


